Citation Nr: 0403566	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased rating for residuals of rheumatic 
fever, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office (RO).

In this case, a rating decision dated July 2003 denied a 
claim of service connection for coronary artery disease and 
hypertension.  However, upon review of the veteran's 
contentions on appeal in this case, it appears that he is 
only requesting an increased rating for residuals of 
rheumatic fever.  There are no specific contentions offered 
on any other issues.  Therefore, the Board will consider the 
issue on appeal to be as listed on the title page of this 
decision.  If the appellant did intend to file claims for 
service connection for coronary artery disease and 
hypertension, he should do so with specificity at the RO and 
provide argument concerning those issues.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Post service, the veteran was service connected for residuals 
of rheumatic fever.  In November 1946, the veteran was 
granted service connection for residuals of rheumatic fever.  
The veteran has contended that the RO did not receive all of 
the available evidence for consideration and that his 
decision was based on incomplete material.  He requests a 
higher rating for his residuals of rheumatic fever, currently 
evaluated as 10 percent disabling.

Treatment records from January 1991, to January 2001, showed 
that the veteran was seen with complaints of chest pain and 
the impression was coronary artery disease with a history of 
myocardial infarction in 1989.  Angina was ruled out.

A stress echocardiography report of January 2001 concluded 
that the veteran showed adequate full Bruce exercise test, he 
was negative for angina with borderline positive 
electrocardiogram changes in the setting of a baseline 
abnormal electrocardiogram, and he had normal heart rate and 
blood pressure response to exercise.

On VA examination of February 2001, the veteran was diagnosed 
with a history of rheumatic fever with associated rheumatic 
heart disease and history of myocardial infarction.  The 
veteran had an echocardiogram done in February 2001, which 
did not show any major valvular abnormality, especially no 
evidence of mitral stenosis.  The veteran did not have the 
physical stamina to do a regular stress test.  It was 
reported that his estimated metabolic equivalents (METs) 
should be around 7-7.5 MET.  The examiner concluded that 
there was no evidence of disability secondary to the 
veteran's known rheumatic heart disease with no residuals 
since 1945.

Stress test report of March 2003, showed that the veteran's 
symptoms of fatigue and lightheadedness were more pronounced 
standing up.  During the test the veteran was only able to 
exercise for only 3 minutes of a full Bruce protocol stopping 
because of profound fatigue and weakness and some shortness 
of breath.  The conclusion was inadequate full Bruce exercise 
test negative for angina, positive for electrocardiogram 
changes, which were less diagnostic in the setting of 
baseline normal electrocardiogram; blunted heart rate 
response with abnormal blood pressure noted during exercise; 
below average exercise capacity for age and sex limited by 
fatigue and dyspnea; and no significant ectopy.  The 
veteran's stress test was abnormal and he was referred for 
cardiac catheterization for better diagnosis.  The veteran 
also reported poor functional capacity exercising to less 
than 4 METs.  

On VA examination of June 2003, the veteran was comfortable 
and in no distress, his blood pressure was 120/70, pulse 70, 
and respiratory rate 16.  His chest and lungs were clear to 
percussion and auscultation, his heart sounds were normal 
intensive and no murmur or gallop was appreciated.  The 
examiner reported that the veteran appeared to have 
significant functional limitations and it was difficult for 
the examiner to understand why the veteran was so limited 
solely on the basis of the underlying coronary artery 
disease.  It was also reported that the veteran seemed to 
have normal left ventricular systolic function and he seemed 
to be limited out of proportion to the findings at the time 
of his cardiac catheterization. The examiner opined that with 
regards to the history of rheumatic fever, there was no 
evidence to document any significant valvular sequelae from 
the veteran's rheumatic fever.  The examiner also opined that 
rheumatic fever and coronary artery disease were two 
unrelated problems, as was the issue of hypertension.  The 
veteran's METs were not provided.

Therefore, based on the facts of this case and the 
conflicting opinions regarding the veteran's rheumatic fever 
residuals, specifically with regard to his current metabolic 
equivalents, a current VA examination should be provided, 
since it is unclear as to the current symptomatology related 
to the service-connected disability and severity of the 
symptomatology.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
the new law and regulations have been provided to the 
veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Disabled American Veterans et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Disabled American Veterans, supra.

2.	The veteran should be scheduled for an 
appropriate examination regarding the 
current symptomatology related to his 
service connected rheumatic fever 
residuals.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all symptomatology 
related to the service connected 
rheumatic fever, including cardiac 
symptomatology, if any.  To the extent 
there is non-service connected cardiac 
pathology, after examining the veteran 
and reviewing the claims folder, 
symptoms of service and non-service 
connected disorders should be 
dissociated to the extent possible.  
If it is not possible, overall 
functional impairment should be set 
forth.  All necessary diagnostic 
testing should be done to determine 
the full extent of any disability 
present.

Again, if it is determined that the 
veteran had cardiac symptomatology 
related to the service connected 
residuals of rheumatic fever, the 
severity thereof should be described.  
If there is other cardiac pathology 
unrelated to service that should be 
clearly set forth and the 
manifestations thereof explained.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions contained in the 
claims file which contradict his or 
hers, it would be helpful if the 
reasons for the disagreement are set 
forth in detail.  The reasons and 
bases for any conclusion reached 
should be discussed.  Specifically, 
the examiner should indicate which of 
the opinions set forth he/she agrees 
with and the reason therefore.  If a 
determination cannot be made without a 
resort to speculation, that too should 
be noted in the examination report.

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If such letter is unavailable, 
someone at the medical center should 
certify the address to which notice 
was sent and certify whether the 
letter was returned as nondeliverable 
for any reason.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




